STONE, J.
The proceeding to fix the liability of bail on a forfeited recognizance, taken in a State case, is a civil action. It is a rule of this court, well and long established, that in such proceeding no objection can be taken to the manner of arrest, or the sufficiency of the indictment, provided the recognizance or bond be taken by an officer authorized by law to take and approve such bond. The undertaking of bail binds the parties for the appearance of the defendant. — Code of 1876, §§4852, 4853; The State v. Weaver, 18 Ala. 293; State v. Eldred, 31 Ala. 393; and other authorities on the brief of the Attorney-General.
In the case of Cross v. The State, at this term, we discussed the question of irregularities in the selection, drawing, and summoning of grand jurors, under our statutes, and determined the character of errors or irregularities therein committed that would avail to quash or set aside an indictment, found by a body so constituted. We said, however, that such errors or irregularities will not avail, when collaterally presented. We have examined Portis v. The State (23 Miss. 578), Miller v. The State (33 Miss. 356), Nichols ats State (2 South. N. J. 539), and State of Iowa v. Carr (4 Iowa, 289), and have no disposition to depart from our own well-considered rulings. A defendant out on bail, taken and approved by the proper officer, can not be heard to question the sufficiency of the indictment or warrant under which he was arrested, unless he is present in court to abide such order as the court may make in the premises.
The judgment is affirmed.